PER CURIAM.
Defendant was charged in two bills of information with possession of pentazocine with intent to distribute in violation of La. R.S. 40:967. A second count in one of the informations also charged him as a convicted felon with possession of a firearm, La. R.S. 14:95.1. On May 25, 1982, the trial court granted defendant’s motion to suppress the evidence in both cases, and the state sought review of those rulings in this Court. We granted the state’s application for supervisory writs, 416 So.2d 936 (La.1982), and set the case for oral argument. However, proof of defendant’s death has been filed in this Court. The prosecution is therefore abated against defendant. State v. Clayton and Isom, - So.2d - (La.1982), Nos. 82-KA-0730, 81-KA-1514; State v. Hamilton, 370 So.2d 874 (La.1979); State v. Ferina, 351 So.2d 1200 (La.1977); State v. Morris, 328 So.2d 65 (La.1976).
Accordingly, we.withdraw the grant of the state’s writ application and remand this case to the trial court with instructions to dismiss the bills of information.
WRIT GRANT VACATED; CASE REMANDED.